Case 1:19-cv-24379-PCH Document 31 Entered on FLSD Docket 02/20/2020 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
CASE NO. 19-CV-24379-PCH

BODOR LABORATORIES, INC.,
and DR. NICHOLAS S. BODOR,

Plaintiffs,

 

BRICKELL SUBSIDIARY, INC.,
f/k/a Brickell Biotech, Inc.,

Defendant.
/

ORDER OF DISMISSAL WITH PREJUDICE
THIS MATTER is before the Court upon the Joint Stipulation of Dismissal with Prejudice
[ECF No. 30], filed February 18, 2020 (“Stipulation”). The Stipulation states that the parties,
having reached a settlement, stipulate that the above-captioned case may be dismissed with
prejudice. After considering the Stipulation and being otherwise duly advised, it is hereby
ORDERED AND ADJUDGED that this case is DISMISSED WITH PREJUDICE. All
pending motions are DENIED AS MOOT and the case is CLOSED.

DONE AND ORDERED in Chambers, Miami, Florida, on February 20, 2020.

a
a
ra
“ ie
ae fo y :
i

Paul C. Huck ™
United States District Judge

Copies furnished to:
Counsel of Record
